         Case 20-42677      Doc 10      Filed 12/17/20 Entered 12/17/20 13:55:54                 Desc Main
MN - 204
                                          Document     Page 1 of 1
(Rev'd 9/09)
                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MINNESOTA
In re:

River View Villas, LLC,                                 BKY No. 20-42677 – KHS

                  Debtor.                               Chapter 7




                                            NOTICE OF SALE


To: The United States Trustee, all creditors and other parties in interest.

NOTICE. On January 7, 2021, or as soon thereafter as the transaction may be completed, and subject to
objection under applicable rules, the undersigned trustee of the estate of the debtor named above will sell
property of the estate as follows:

Real estate located at 9415 W. River Road, Brooklyn Park, MN 55444; legally described as: Tract B, Registered
land Survey No. 572, except road, Hennepin County, Minnesota

PID # 12-119-21-33-0005

(Sch.B 260,000.00)

The above real estate will be sold to Algreen, LLC for the sum of $250,010.00. The debtor purchased this land
on a contract for deed that is now subject to a pending cancellation. Since this is the highest offer received for
the purchase of this property and represents a fair value, the trustee believes the sale to Algreen, LLC is in the
best interest of the estate.

OBJECTION: MOTION: HEARING. Under applicable rules, any objection must be in writing, be served
on the undersigned trustee and the United States Trustee, and be filed with the clerk, not later than 12:00 o'clock
noon on the day before the date set for the sale. If an objection is timely served and filed, the court will hold an
expedited hearing on the objection with reduced notice of the hearing. The hearing will be scheduled by the
trustee with notice by the trustee to the objecting party and the United States Trustee. If an objection is made or
an order is required, the undersigned trustee moves the court for such orders as may be necessary or appropriate.

U.S. Bankruptcy Court               U.S. Trustee                    John R. Stoebner, Trustee
301 U.S. Courthouse                 1015 U.S. Courthouse            120 South Sixth Street, Suite 2500
300 South Fourth Street             300 South Fourth Street         Minneapolis, MN 55402
Minneapolis, MN 55415               Minneapolis, MN 55415

Dated: December 17, 2020                                   /e/ John R. Stoebner
                                                           John R. Stoebner, Trustee
                                                           120 South Sixth Street, Suite 2500
                                                           Minneapolis, MN 55402
                                                           (612) 338-5815
